DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to an amendment/response filed on 9/22/2021.
Claims 1-2, 8, and 13-14 have been amended.
No claims have been cancelled.
No new claims have been added.
Claims 1-20 remain pending in the application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/2/2021 has been entered and considered by the examiner.
Response to Arguments
Applicant’s arguments, see pages 6-9, filed 9/22/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claims 1 and 13, the Examiner agrees with Applicant’s arguments filed 9/22/2021 that the prior art does not disclose or suggest the claims as amended directed to a node in a relay network and a method applied to a relay network wherein the node sends synchronization signal configuration information to a second node that indicates M first synchronization signal time-frequency positions and N second synchronization signal time-frequency positions in a candidate set, the information instructing the second node to send a first synchronization signal using the M positions; and receive or detect a second synchronization signal using the N second positions, wherein the candidate set comprises W >= (M+N) synchronization signal time-frequency positions. These limitations in combination with the rest of the claimed limitations are not taught by the prior art.	Regarding claims 2-12 and 14-20, the claims are allowable because they depend from allowable independent claims 1 and 13 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997.  The examiner can normally be reached on Monday - Friday 10:30am to 7:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC MYERS/Primary Examiner, Art Unit 2474